DETAILED ACTION

The present application (Application No. 14/226,190) is being examined under the pre-AIA  first to invent provisions. 
The present application is a continuation of Application No. 12/179053. 
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 13 July, 2022.


Status of Claims

Claims 1, 8, 15, have been amended. Therefore, claims 1-27, are pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27, are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Independent claims 1, 8, 15, as amended recite the limitation: “system structure”; however this new limitation “system structure” is not clearly defined in the claims. The claims define “a first data structure”, “a second data structure” and “a third data structure”, but it does not define what a “system structure” is in the context of these first, second and third data structures.
The original specification at [65] discloses: “the terms "system structure" or "system content," as used herein, will be understood to refer to the structural aspect 210 and the content aspect 230, respectively”, however since the claim does not specifically recite “a structural aspect” either, one has to guess what the relationship is, if any, between these first, second and third data structures and “a structural aspect” so that the meaning of “a system structure” can be understood. The limitation: “system structure” is vague and indefinite.
For examining purposes, a teaching combination of “a first data structure”, “a second data structure” and “a third data structure”, is taken to teach the limitation “a system structure of the adaptive system”. 
Appropriate clarification of how these “first, second and third data structures” (alone or in which combination ) define the claimed "system structure".

Independent claims 1, 8, 15, as amended recite the limitation: “updating a system structure”, however there is insufficient antecedent basis for this limitation in the claim language.
The claim language attempts to further limit “a system structure”, but this new limitation “system structure” is not positively recited in the claims. In other words, the claim language attempts to further limit “a system structure”, but the claim language has not established the limitation “a system structure”. Appropriate clarification and correction is required. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 14-15, 20, 24-27, are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. (US 5,918,014) (hereinafter “Robinson8014”), in view of Gheorghe et al. (US 7,231,419) (hereinafter “Gheorghe1419”), and further in view of Puthenkulam et al. (US 2003/0050977) (hereinafter “Puthenkulam0977”).

Regarding claims 1, 8, 15, Robinson8014 discloses:
(accessing, using a processing device in an adaptive system, at least one storage device configured to store data structures including:) 
(a first data structure comprising two or more objects to represent two or more users, respectively, wherein at least one object of the two or more objects represents a person).
(a second data structure comprising a usage aspect reflecting a clustering of use and associated usage behaviors of the two or more users interacting with the adaptive system) 
(a third data structure comprising a community structure, wherein the third data structure is embedded in the second data structure).
(see at least Robinson8014, Abstract). An invention based on the fact that people who have shown a tendency for similar likes and dislikes in the past will show a tendency for such similarities in the future. Those people who strongly display such similarities with respect to a particular person ("the subject") are referred to as that person's "community." (a community structure). If the members of a subject's community tend to click on a particular Web ad, then it is likely that the subject will also tend to click on that ad. This invention combines techniques for: determining the subject's community, and determining which ads to show based on characteristics of the subject's community. The information used to determine whether a given individual should be in the subject's community is gleaned from the individual's activities in the interactive medium. Means are provided to track a consumer's activities so all the information he generates can be tied together in the database, e.g. by means of "cookies;" or by software running on the consumer's computer, such as an in-line plug-in, a screensaver working in conjunction with the Web browser, or the Web browser itself. A measure of similarity between individuals is generated. The individuals with the greatest calculated similarity become the subject's community; e.g. clusters are formed of groups of very similar consumers. Ads are presented to the subject based on his community, optionally selected based on demographics associated with the community.
Information used to determine whether a given individual should be in the subject's community is gleaned from the activities of the individual in the interactive medium in question (see at least Robinson8014, Abstract, fig. 1, ¶2:32-35). The system begins by tracking activities of the subject in the interactive medium (step 10) (user behaviors) (usage) (captured usage information); next, the system derives information from the activities of the subject (step 20), and then the system determines a community of the subject using all or a portion of the information (step 30). (see at least Robinson8014, fig. 1, ¶3:61-67, 2:32-35). 
User behavior (user activities and user interactions) (a usage aspect) (user behaviors) (usage) (captured usage information) are tracked with fine granularity, indicative of objects of interest  associated with a user (see at least Robinson8014, fig. 1, ¶8:61-9:45). A degree of similarity between interests of users is determined (e.g., items of content or items of interest) (see at least Robinson8014, fig. 1, ¶15:21-50).
Clustering of users and of user interests (see at least Robinson8014, fig. 1, ¶18:42-19:25, see also  ¶7:47-8:20).
The system therefore determines which users belong in each community (objects) (two or more  objects to represent two or more users) and which items of content likewise belong in each community and with which users these items are associated.
This system functionality and configuration where user objects and users’ profile objects (data structures) are created and classified into clusters, and dynamically updated as needed, and stored so that this cluster information (data structures) can be retrieved (accessing) and used to select advertisement recommendations, represent steps for  “accessing, using a processing device in an adaptive system, at least one storage device configured to store data structures”.
 (an adaptive system). Since as explained above, user interests are derived from user activities (user behavior), and since the activities of the subject are continuously updated, then it follows, that the user interests are continuously updated at the same time that the communities are updated; wherein it is noted that these features by the system of Robinson8014 by which the interests of participating users and entire communities change gradually over time, represent and an “adaptive” system (an adaptive system).
(at least one storage device configured to store data structures). Cluster information and activity information can be stored in a central DB at by a central computer, and compared to each user’s demographics and behavior to implement automatic collaborative filtering (ACF) (see at least Robinson8014, ¶9:8-20, see also ¶7:35-8:20, 8:16-34).


As per above: Robinson8014, teaches 
There are users who are at the center of the clustering functionality of Robinson8014 for the purpose of receiving advertisements (a first data structure comprising two or more objects to represent two or more users).
The activities, interests and behavior of these users are tracked (a second data structure comprising a usage aspect reflecting a clustering of use and associated usage behaviors of the two or more users interacting with the adaptive system).
Plurality of communities with some degree of similarity with the subject are identified and created, based on similarities with respect to a usage aspect represented by a particular person’s ("the subject") behavior (user activities and user interactions) (therefore these communities are embedded in the second data structure as claimed). These affinity groups representative of a target audience are used as the target of advertisements. Further, these affinity groups or clusters represent a “third data structure is embedded in the second data structure” (a third data structure comprising a community structure, wherein the third data structure is embedded in the second data structure).

(updating a system structure of the adaptive system, including updating the community structure-based usage behavior based, at least in part, on captured usage information collected by tracking user interactions with the adaptive system, wherein the system structure is updated based at in part on the updated community-structure usage behavior).
In Robinson8014, every time a user visits a tracking-enabled page, a central database will be updated to show that said particular user visited that page (see at least Robinson8014, ¶9:8-16). Since as explained above (see at least Robinson8014, fig. 1, ¶3:61-67), the system derives information from the activities of the subject (step 20), and then the system determines a community of the subject using all or a portion of the information (step 30), and since the activities of the subject are continuously updated, then it follows, that the community determination is continuously updated. Robinson8014 therefore teaches: (updating the community structure-based usage behavior based, at least in part, on captured usage information collected by tracking user interactions with the adaptive system).
Examiner’s note: As explained in the above 35 U.S.C. 112, second paragraph rejection, it is not clear from the language of the claim what exactly the relationship is, if any, between the various first, second and third data structures. 
As indicated above, Robinson8014 teaches “a first data structure”, “a second data structure” and “a third data structure”, wherein  the combination of these “first, second and third data structures”, alone or combined as a whole, teaches “a system structure of the adaptive system” (a system structure of the adaptive system as claimed).  
Further since Robinson8014 teaches that the community-structure usage behavior is continually updated, then Robinson8014 likewise teaches “updating a system structure of the adaptive system” (updating a system structure of the adaptive system as claimed)

Since in Robinson8014 many different types of behavior and interests are tracked for each user, then there can be many sub affinity groups comprising different subsets of behavior for a same person, however, in the event that it could be argued that Robinson8014 does not explicitly teach the limitation: 
(wherein the community structure represents at least two communities that each include at least two related objects of the two or more objects, wherein the at least two related objects are determined to be related based, at least in part, on user behaviors of the at least two related objects, and wherein the at least two communities are determined to be related based, at least in part, on the user behaviors).
Gheorghe1419 discloses (see at least ¶3:3-20): Another approach to recommending web content and, in particular to recommending advertisements to be displayed on a user's computer, involves the use of an advertising server employing an affinity engine. In general, affinity engines used in advertising servers select advertisements for delivery to web users based on a user's inclusion in one or more affinity groups. The term affinity group typically refers to a group of web users having similar preferences or characteristics. In typical systems of this type, one user may be associated with a number of different demographic groups. For example, one demographic group may relate to a specific geographic area while another demographic group may relate to interest in a particular subject matter, etc. The function of an affinity engine is to associate a user with one or more affinity or demographic groups and to deliver advertisements to the user that are targeted to the particular group or groups in which the user is a member.
Accordingly it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to modify expand the clustering and community creation of Robinson8014; further in view of Gheorghe1419; to include affinity groups and sub-affinity groups (communities and sub-communities) comprising both separate sub-communities and/or subsets of another community, since this particular modification scenario is one of a finite number of identified, predictable scenarios (a finite number of identified, predictable potential solutions) to the recognized need of clustering and creating communities for the purpose of performing targeted advertising, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Robinson8014 does not disclose: d3- (wherein the user behaviors include collaborative behaviors comprising user-to-user interactions via the adaptive system).
As explained, Robinson8014 teaches: The system begins by tracking activities of the subject in the interactive medium (step 10) (user behaviors) (usage) (captured usage information); next, the system derives information from the activities of the subject (step 20), and then the system determines a community of the subject using all or a portion of the information (step 30). (see at least Robinson8014, fig. 1, ¶3:61-67, 2:32-35).
Puthenkulam0977 further discloses: Social network where interactions and communications of social users with other social users are tracked/monitored by a central system, and used to dynamically update the social network.
In particular Puthenkulam0977 discloses:
A dynamic social network model may describe the user's social circle based on the communication information (user behaviors) (usage) collected while the user interacts with various contacts (captured usage information) (“user behaviors include collaborative behaviors comprising user-to-user interactions” as claimed) (see at least Puthenkulam0977, fig. 1, ¶21). 
Each dynamic social network model built with respect to a single user (or generically a single entity, representing either a user of a group of users) characterizes the networking pattern of the user (“a community” as claimed). A dynamic social network model may contain a list of contacts, each of which may be individually modeled. For example, each contact may be classified into some category (i.e., family friend, co-worker) and the relationship between the user and the contact may be rated (e.g., close friend, or casual encounter). (see at least Puthenkulam0977, fig. 2, ¶29).
A dynamic social network modeling mechanism 230 that builds a dynamic model 240 to characterize a user's social network based on the monitoring data collected by the communication monitoring mechanism 220, and a networking request responding mechanism 250 that makes a responding decision based on the social network model 240 (see at least Puthenkulam0977, fig. 2, ¶23). User-to-user communication activities may be conducted via different communication channels 210 such as email, chat room, event scheduling via calendar, etc (see at least Puthenkulam0977, fig. 2, ¶25).
Per above the system of Puthenkulam0977 tracks communications and interactions between users (user behaviors include collaborative behaviors comprising user-to-user interactions) (examiner note: the interactive communications between users is taken to represent and meet the broad “collaborative behavior” language of the claim). Further, the social circle and dynamic social network model of Puthenkulam0977 represents a “a community” as claimed. Users are objects in a dynamic social network modeling mechanism 230.  The collaborative user behavior is continually tracked and dynamically updated, and therefore the “social” communities of user objects are likewise continually tracked and dynamically updated (see at least Puthenkulam0977, ¶31, see also ¶37, 39, 50).  Accordingly the social network of “social” communities of user objects represent an “adaptive system, including updating the community structure-based usage behavior”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the type of activity/behavior information of users tracked by the system of Robinson8014 in view of Gheorghe1419 for the purpose of defining affinity communities and/or sub-communities, to further include interaction data between two or more users, as taught by Puthenkulam0977. One of ordinary skill in the art at the time of the invention would have been motivated to do this expansion, since the feature of additionally including data of user-to-user interactions to determine a community enhances the affinity determination among users.

Regarding claims 7, 14, 20, Robinson8014 in view of Gheorghe1419 and Puthenkulam0977 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statement, including tracking usage behavior.
Robinson8014 discloses: (identifying at least one item of content comprising an advertisement based at least in part on the updated community structure-based usage behavior: and delivering the at least one item of content comprising the advertisement to a mobile device associated with the person). The system begins by tracking activities of the subject in the interactive medium (step 10). Next, the system derives information from the activities of the subject (step 20). The system then determines a community of the subject using all or a portion of the information (step 30). Finally, the system determines which of the one or more advertisements to present to the subject based on the subject's community by displaying a new advertisement for a training period and determining whether a high or low proportion of members of the subject's community have chosen to view further information about the advertisement (step 40). (see at least Robinson8014, fig. 1, ¶3:61-4:6). Display ads (see at least Robinson8014, fig. 1, ¶3:55-4:13, 4:44-46).

Regarding claims 24-26, Robinson8014 in view of Gheorghe1419 and Puthenkulam0977 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statement.
Robinson8014 does not disclose: (wherein the at least one object representing the person corresponds to a first user of the two or more users, and wherein the usage aspect represents at least one interaction of the person with a second user of the two one or more users). 
As explained, Robinson8014 teaches: The system begins by tracking activities of the subject in the interactive medium (step 10) (user behaviors) (usage) (captured usage information); next, the system derives information from the activities of the subject (step 20), and then the system determines a community of the subject using all or a portion of the information (step 30). (see at least Robinson8014, fig. 1, ¶3:61-67, 2:32-35).
Puthenkulam0977 further discloses: Social network where interactions and communications of social users with other social users are tracked/monitored by a central system, and used to dynamically update the social network (see at least Puthenkulam0977, fig. 3, ¶21, 23, 25, 29, see also fig. 7, ¶32-43, 57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the type of activity/behavior information of users tracked by the system of Robinson8014, to further include interaction data between two or more users, as taught by Puthenkulam0977. One of ordinary skill in the art at the time of the invention would have been motivated to do this expansion, since user to user interactions enhances the affinity determination among users.

Regarding claim 27, Robinson8014 in view of Gheorghe1419 and Puthenkulam0977 discloses: All the limitations of the corresponding parent claim (claim 15) as per the above rejection statement, including tracking usage behavior.
As explained in the rejection of claim 15, Robinson8014 teaches: “a second data structure” representative of networks associated with tracked activities, interests and behavior of users (a first network structure as claimed), and further Robinson8014 teaches: “a third data structure” representative of networks associated with communities/clusters of users (a second network structure as claimed).


Claims 2, 4-6, 9, 11-13, 16-19, are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. (US 5,918,014) (hereinafter “Robinson8014”), in view of Gheorghe et al. (US 7,231,419) (hereinafter “Gheorghe1419”), further in view of Puthenkulam et al. (US 2003/0050977) (hereinafter “Puthenkulam0977”), and further in view of Herz et al. (US 2006/0069749) (hereinafter “Herz9749”).

Regarding claims 2, 9, 17, Robinson8014 in view of Gheorghe1419 and Puthenkulam0977 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statement.
Robinson8014 discloses: Targeting criteria by an advertiser (see at least Robinson8014, ¶8:12-15).
As explained in the rejection of the parent claims, Robinson8014 teaches: (inferring at least part of the clustering of use and associated usage behaviors).
Robinson8014 does not disclose: (based, at least in part, on changes in a physical location of the person over time).
However Herz9749 discloses: The location enhanced information delivery system 100 also provides additional feedback to improve the model's overall performance by taking into consideration time and location (a physical location of the person over time), as well as the metrics relating to general user interests and preferences. A human analyst might also perform further analysis, for example combining the user's profile and the target object of an item browsed or purchased and/or physically visited, in light of location--time patterns. These inferences may provide further contextual information about a target object profile, user profile, or the nature of the present activities of the user in a temporal context. (see at least Herz9749, ¶74). Collaborative filtering system which can be used to deliver targeted recommendations (see at least Herz9749, ¶92).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the inferring features in Robinson8014; further in view of Herz9749; to include inferring based, at least in part, on changes in a physical location of the person over time. One of ordinary skill in the art at the time of the invention would have been motivated to do this expansion, since location information is part of a user’s behavior (profile) (see at least Herz9749, ¶85)., and therefore represents targeting criteria that affects usage relevance. 

Regarding claims 4, 11, 16, Robinson8014 in view of Gheorghe1419 and Puthenkulam0977 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statement.
As explained in the rejection of the parent claims, Robinson8014 teaches: (inferring at least part of the clustering of use and associated usage behaviors). 
Robinson8014 does not disclose: (based, at least in part, on a physical proximity of the person to another one of the one or more users user).
However Herz9749 discloses: Filtering based on proximity to other users (see at least Herz9749, ¶55-62). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the inferring features of Robinson8014; further in view of Herz9749; to include inferring usage based on a physical proximity of the person to another one of the one or more users user. One of ordinary skill in the art at the time of the invention would have been motivated to do this expansion, since proximity to another person enables the system to provide dating usage services by notifying target users within physical proximity to one another which match the criteria for introduction (see at least Herz9749, ¶62).

Regarding claims 5, 12, 18, Robinson8014 in view of Gheorghe1419 and Puthenkulam0977 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statement.
As explained in the rejection of the parent claims, Robinson8014 teaches: (inferring at least part of the clustering of use and associated usage behaviors). 
Robinson8014 does not disclose: (based, at least on part, on a proximity of the person to a physical object). 
However Herz9749 discloses:. Filtering based on proximity to a good or service (see at least Herz9749, ¶86). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the inferring features in the combined system of Flinn7358, Achlioptas8275 and Herz9749; further in view of Herz9749; to include inferring based on a physical proximity of the person to a physical object. One of ordinary skill in the art at the time of the invention would have been motivated to do this expansion, since proximity to a merchant enables the system to match merchant’s location targeting criteria to the user location (see at least Herz9749, ¶78), and therefore represents targeting criteria that affects usage relevance. 

Regarding claims 6, 13, 19, Robinson8014 in view of Gheorghe1419 and Puthenkulam0977 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statement.
Robinson8014 does not disclose: (automatically determining, using the processing device, a physical location that is associated with the person by applying a global positioning system).
However Herz9749 discloses:. Global positioning system (see at least Herz9749, ¶27). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Robinson8014; further in view of Herz9749; to include GPS location. One of ordinary skill in the art at the time of the invention would have been motivated to do this expansion, since GPS is a simple and accurate ubiquitous technique for determining location.


Claims 3, 10, are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. (US 5,918,014) (hereinafter “Robinson8014”), in view of Gheorghe et al. (US 7,231,419) (hereinafter “Gheorghe1419”), further in view of Puthenkulam et al. (US 2003/0050977) (hereinafter “Puthenkulam0977”), and further in view of Loof (US 5,790,426) (hereinafter “Loof0426”).

Regarding claims 3, 10, Robinson8014 in view of Gheorghe1419 and Puthenkulam0977 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 8; respectively) as per the above rejection statement.
As explained in the rejection of the parent claims, Robinson8014 teaches: Inferring communities by tracking user behavior (inferring at least part of the clustering of use and associated usage behaviors). 
Robinson8014 does not disclose: (based, at least in part, on a duration the person remains at a physical location).
However, Loof0426 discloses: System and method for tracking a customer's buying habits and for providing marketing offers based on said tracked user information, including tracking the time spent in various locations in the store (see at least Loof0426, abstract, fig. 2, ¶29). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the behavior tracking functionality of Robinson8014; to include the feature as taught in Loof0426 of tracking a duration the person remains at the physical location. One of ordinary skill in the art at the time of the invention would have been motivated to expand this system in this way, since dwell time tracking enhances the relevance of the behavior usage and further enhances the targeting capability of the combined system.


Claims 21-23, are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. (US 5,918,014) (hereinafter “Robinson8014”), in view of Gheorghe et al. (US 7,231,419) (hereinafter “Gheorghe1419”), further in view of Puthenkulam et al. (US 2003/0050977) (hereinafter “Puthenkulam0977”), and further in view of Davis et al. (US 2002/0099812) (hereinafter “Davis9812”).

Regarding claims 21-23, Robinson8014 in view of Gheorghe1419 and Puthenkulam0977 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements, including tracking user behavior.
As explained in the rejection of the parent claims, Robinson8014 teaches: Inferring clusters and communities, by tracking user behavior (to infer at least part of the clustering of use and associated usage behaviors). 
As explained in the rejection of claims 2, the parent claims, Robinson8014 teaches: Tracking activities (step 10), derives information from the activities of the subject (step 20), and determining a community of the subject using all or a portion of the information (step 30), and. finally, the system determines which of the one or more advertisements to present to the subject based on the subject's community (step 40). (see at least Robinson8014, fig. 1, ¶3:61-4:6). 
Robinson8014 does not disclose: (based at least in part on a duration of the access to the at least one item of content comprising an the advertisement).
However, Davis9812 discloses: System and method for monitoring client interactions with digital content, wherein a tracking program comprising a timer element measures the time spent by a user in a web page and/or in an advertisement (see at least Davis9812, abstract, par. [0047], [0058], [0064], [0067]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the behavior tracking functionality of Robinson8014; to include the feature as taught in Davis9812 of measuring a dwell time of an advertisement interaction. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system in this way since measuring the ad exposure time adds further granularity to the user activity information collected by the system. It further enhances even more, the targeting ability of the combined system.


Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 

35 U.S.C. 102/103 
New grounds of rejection are presented. 
Further explanations of how and why Puthenkulam0977 is combinable with Robinson8014 are included. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mario C. Iosif/Primary Examiner, Art Unit 3681